Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 5/24/21.  Claims 1,7,12-15,19,21 are amended.  Claims 1-21 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment except for the following which is maintained.
Claim Rejections - 35 USC § 112
Claims 19, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, the limitation “ drying of starch-coated beadlets” is vague and indefinite because the carrier is not a starch coated beadlets.  It is not clear what is intended by the limitation. 
In claim 21: Line 4, the recitation of “ bars” is vague and indefinite because it is not clear what food is included in “ bars”.
	The above rejection is maintain because the claims are not amended to overcome the rejection.  Applicant does not argue or explain how the claims are not indefinite.
Claim Rejections - 35 USC § 102
Claim(s) 1-5,19-21 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Walker.
For claim 1, Walker discloses a composition comprising active ingredient such as bicarbonate, acid that is coated with a coating agent including malt extract.  
For claims 2-5, the frothing agent which serves as a coating agent can be just malt extract, thus, it does not contain processed starch and the other ingredients in claims 2-5.  

For claims 20-21, the composition is used in food product such as frothy beverage.
 ( see paragraphs 0010,0012,0018,0028,0034,0049-0052,0054)
Walker discloses the product as claimed.  The instant specification discloses malt; thus, the malt extract is a clear label extract.  The active ingredient is coated with the frothing agent of malt extract; thus, the product is an encapsulate.
Claim(s) 1-5,7,19-21 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Erdmann ( 2008/0206434).
For claim 1, Erdmann discloses solid product for use in foodstuff comprising oil in water emulsion extruded together with a solid matrix including malt.  
For claim 7, the oil includes oil as set forth in paragraph 0021.  Olive oil is considered nutritional oil since the claim does not define what the oil is.  Furthermore, Erdmann discloses adding additives including vitamins, , antioxidants,  which are nutraceutical.  
For claims 2-5, the solid matrix comprises malt which does not include the ingredients recited in claims 2-5.  
For claim 19, the product is prepared by extrusion.  
For claims 20-21, the product is used in foodstuff such as instant beverages. 
 ( see paragraphs 0004-0008,0021,0024,0033,0039-0042)
Erdmann discloses the product as claimed.  The instant specification discloses malt; thus, the malt  is a clear label carrier.  The active ingredient is dispersed in the solid matrix; thus, the product is an encapsulate.
Claim Rejections - 35 USC § 103
Claims 8-11,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdmann.

Erdmann discloses in paragraph 0024 additives including flavoring, coloring can be added with the oil.  It would have been obvious to one skilled in the art to select any flavoring  and coloring as an obvious matter of choice depending on the flavor and color desired for the product.  It would have been obvious to select natural flavoring and natural color when a natural product not containing artificial ingredient is desired.  Such selection would have been within the determination of one skilled in the art.  Erdmann discloses in paragraph 0033, the solid matrix comprises malt and can be mixture of ingredients including sugar, sweetener, flavoring etc..  It would have been obvious to use sweetener from sources such as sweet potato,yam etc  when desiring a natural sweet source.  The selection would have been well within the determination of one in the art.
Claims 12-16,18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdmann in view of Nakahara ( 2009/0324779).
Erdmann discloses using malt in the solid matrix.  However, Erdmann does not disclose the source of malt as in claims 12-15, the presence of enzyme as in claim 16 and the addition of enzyme in the malt as in claim 18.
Nakahara discloses a method for processing sprouted, cereal malt product.  The malt is prepared from sprouted cereal including rice, wheat, barley etc.. and legumes such as beans, pea, broad bean, kidney beans..  Nakahara discloses that malt contains a variety of enzymes and the activity and amount of each enzyme varies.  For example, the potency (relative activity) of amylase which are saccharification enzymes is high in comparision to the potency of protease and lipoxygenase.  ( see paragraphs 0058-0061,0076)
.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdmann in view of Rainer ( 9448166).
Erdmann does not disclose the refractive index as in claim 6.
Rainer discloses a method for measuring a refractive index of malt beverage.  Rainer discloses refractometer used in the brewing process are usually equipped with a brix scale.  Brix represents the physical mathematical relationship between refractive index and the content of sucrose per weight.  ( see col. 1 lines 25-35, col. 5 lines 1-40)
It is known to measure the refractive index of mashed malt as an indication of sucrose content as shown in Rainer.  Thus, it would have been obvious to one skilled in the art to mash the malt to any varying refractive index depending on the sucrose content desired.  Such parameter can readily be determined by one skilled in the art through routine experimentation.
Response to Arguments
Applicant's arguments filed 5/24/21 have been fully considered but they are not persuasive. 
With respect to the 102 rejection over Walker, applicant argues Walker does not disclose the carrier comprises a malt.  The examiner respectfully disagrees.  Walker discloses in paragraph 0018 that the frothing agent may also serve as a coating agent and the frothing agent includes malt extract.  The coating agent is the same as the claimed clean label carrier because it coats the active ingredients.  Applicant argues that the present invention encapsulates with whole malt, not malt extract.  This argument is not persuasive.  There is nothing in the claims to distinguish between malt and malt extract.  
With respect to the 102 rejection over Erdman, applicant argues that Erdman merely describes that the solid matrix comprises maltodextrin.  Erdman provides no examples with malt; in fact Erdman vaguely mention malt in claim 20. Erdman describes no provisions for accommodating whole malt.  This argument is not persuasive.  Firstly, the claims only recite malt; there is no recitation of whole malt.  Applicant is arguing a limitation that is not claimed.  Secondly, Erdman does not disclose only maltodextrin.  Erdman discloses in paragraph 0033, the solid matrix comprises coffee, tea, cacao, malt, vegetable extracts etc..  Malt is specifically disclosed.    There is no requirement that the reference contains examples of all embodiments disclosed. It is unclear what applicant means by accommodating whole malt.  The claims do not have any limitation on accommodating whole malt.  Applicant argues whole malt would be impossible to accommodate within an extrusion process without a pretreatment step to adjust the brix.  This argument is not persuasive because it is not commensurate in scope with the claims.  There is no limitation on brix value.  The claims are not directed to a process.  The argument is also not supported by factual evidence.  Furthermore, Erdman does not disclose malt extract as stated by applicant.  Erdman discloses malt just as in the claims.
Applicant argues claims 8-11 and 17 for the same reason as the 102 rejection.  The argument is not persuasive for the same reason set forth above.
With respect to the 103 rejection in view of Nakahara, applicant argues that Nakahara does not teach specifically how to create a malt that is suitable for encapsulation in that Nakahara does not teach how to create a malt with low sprayable consistency at a high solids loading while also avoiding 
With respect to the rejection in view of Rainer, applicant argues that Rainer fails to cure the deficiencies of Erdman.  However, applicant does not explain why other than reciting the teaching of Rainer. Rainer discloses a method for measuring a refractive index of malt beverage.  Rainer discloses refractometer used in the brewing process are usually equipped with a brix scale.  Brix represents the physical mathematical relationship between refractive index and the content of sucrose per weight. It is known to measure the refractive index of mashed malt as an indication of sucrose content as shown in Rainer.  Thus, it would have been obvious to one skilled in the art to mash the malt to any varying refractive index depending on the sucrose content desired.  Such parameter can readily be determined by one skilled in the art through routine experimentation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 11, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793